     Case 4:19-cr-01460-JAS-MSA Document 106 Filed 03/18/20 Page 1 of 2




1    JON M. SANDS
     Federal Public Defender
2    JAMES D. SMITH
     Assistant Federal Public Defender
3    State Bar No. 024194
4    407 W. Congress St., Suite 501
     Tucson, AZ 85701
5    Telephone: (520) 879-7500
     james_d_smith@fd.org
6    Attorney for Defendant
7                         IN THE UNITED STATES DISTRICT COURT
8                                FOR THE DISTRICT OF ARIZONA
9
     UNITED STATES OF AMERICA,                         No. CR 4:19-01460-TUC-JAS (MSD)
10
                    Plaintiff,
11                                                         MOTION TO MODIFY
                   vs.                                   CONDITIONS OF RELEASE
12
     KAREN ARLENE SALAZAR-OLMOS,
13                                                       (Fifth Request, No Objection)
                    Defendant.
14
            Ms. Karen Salazar-Olmos asks that the Court modify her conditions of release to
15
16   allow her to travel to Nogales, Sonora, Mexico to be with her mother during her
17   scheduled surgery and post to assist her after surgery on from March 26 – April 8, 2020.
18
            She will communicate with her pretrial services officer before leaving and upon
19
20   returning, and will also provide the address for where she will be staying to her pretrial

21   services officer prior to her leaving. She also asks that her passport be returned to her
22
     prior to her departures, and she will return it upon her returns.
23
            Defense counsel contacted United States Pretrial Services officer, Evelia Rivera,
24
25   and she has no objection to the requested modification.

26
27
28
                                                   1
     Case 4:19-cr-01460-JAS-MSA Document 106 Filed 03/18/20 Page 2 of 2




1          Defense counsel has informed Assistant United States Attorney Matthew
2    Eltringham of the contents of this motion, and the government has no objection to the
3
     requested modification.
4
5          RESPECTFULLY SUBMITTED:                March 18, 2020.

6                                                 JON M. SANDS
                                                  Federal Public Defender
7
8                                                 s/ James D. Smith
                                                  JAMES D. SMITH
9                                                 Assistant Federal Public Defende
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
